PER CURIAM.
Action upon a street assessment. Judgment was rendered in favor of the plaintiff, and the defendants have appealed therefrom. Within ten days after the expiration of the time for the publication and posting of the resolution of intention to order the work, the owners of a majority of the property fronting upon the proposed work made and delivered to the clerk of the board of supervisors their written objection to the same, and he thereupon indorsed thereon the date of its reception by him. No other resolution or action of the board was taken, but after the expiration of six months from the date of filing of said protest it passed a resolution ordering the work to be done. Under the prin*536ciples declared in City Street Improvement Co. v. Babcock, 123 Cal. 205, 55 Pac. 762, the board of supervisors did not have any jurisdiction to order the work to be done, and upon the authority of that ease the judgment is reversed.